Citation Nr: 1810177	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-36 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA nonservice-connected disability pension benefits. 


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 2, 1976 to August 17, 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction is currently retained by the RO in St. Petersburg, Florida. 

In December 2013 correspondence, the Veteran requested a videoconference hearing before the Board. In September 2017, the Board remanded this matter to afford the Veteran an opportunity for a hearing. The hearing having been scheduled, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In December 2017 correspondence, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

The Veteran did not have active service during a recognized period of war.


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected pension benefits have not been met. 38 U.S.C. §§ 101(2), 1521(a), (j), 5107(a) (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a). 

Here, the Board decides the claim for nonservice-connected pension on the basis that the legal criteria for basic eligibility for pension benefits which have not been met, inasmuch as the Veteran did not have qualifying service during a period of wartime.  There is no factual issue to resolve, or further case development which would be helpful in deciding this issue. Where the outcome of the case is governed by applicable law, without need for further factual inquiry, the notice and assistance duties have been held inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002).  

II. Eligibility for VA Pension Benefits

The Veteran seeks VA nonservice-connected disability pension benefits. Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C. § 1521(j) because of a disability, or to survivors of such veterans. 38 U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4). Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23. See 38 U.S.C. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.      § 1521(j); 38 C.F.R. § 3.3(a). 

Periods of war are defined, as follows, in relevant part: the Korean conflict is defined by VA as the period from June 27, 1950, through January 31, 1955, inclusive.  38 U.S.C. § 101(9); 38 C.F.R. § 3.2(e). The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964.  38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f). The Persian Gulf War era is defined as the period beginning on August 2, 1990, through such date to be prescribed by Presidential proclamation or law. 38 U.S.C. § 101(33); 38 C.F.R. § 3.2(i).

The Veteran does not meet the basic eligibility requirements for receipt of nonservice-connected pension, due to the absence of having had service during a recognized period of war.  The Veteran's personnel records reflect service from August 2, 1976 to August 17, 1976. Since the Vietnam era began on August 5, 1964 for those who did not serve in country and ended on May 7, 1975, the prerequisite of service during a recognized period of war is not met. 38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f).

The Veteran's personnel records reflect that the Veteran had no service during a designated period of war. The Veteran has not stated, or provided additional evidence, that he served during a period of war. Consequently, the prerequisite of service during a recognized period of war is not met. 

Accordingly, for the above reasons, the claim for basic eligibility to receive nonservice-connected pension benefits is denied as the Veteran does not have qualifying service. Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


